           Case 2:20-cv-01256-KJM-DB Document 10 Filed 12/07/20 Page 1 of 5

 1 Caroline E. Gegg, SBN 179061
   Attorney at Law
 2 P.O. Box 4413
   Walnut Creek, California 94596
 3 Email:      cegegg@att.net
   Telephone: (925) 686-0232
 4 Facsimile: (925) 686-0233

 5 Attorney for Plaintiff
   TANEYA COOK
 6

 7
   MCGREGOR W. SCOTT
 8 United States Attorney
   JOSEPH B. FRUEH
 9 Assistant United States Attorney
   501 I Street, Suite 10-100
10 Sacramento, CA 95814
   E-mail:      joseph.frueh@usdoj.gov
11 Telephone: (916) 554-2702
   Facsimile: (916) 554-2900
12
   Attorneys for Defendant
13 UNITED STATES OF AMERICA

14

15
                                 IN THE UNITED STATES DISTRICT COURT
16
                                   EASTERN DISTRICT OF CALIFORNIA
17

18
     TANEYA COOK,                                No. 2:20-cv-01256-KJM-DB
19
                                  Plaintiff,     STIPULATION AND PROTECTIVE ORDER
20                                               RE: PLAINTIFF’S MEDICAL RECORDS
                            v.
21
     UNITED STATES OF AMERICA,
22
                                  Defendant.
23

24

25

26

27

28
            Case 2:20-cv-01256-KJM-DB Document 10 Filed 12/07/20 Page 2 of 5

 1                              STIPULATION AND PROTECTIVE ORDER

 2          IT IS HEREBY STIPULATED, by and between Plaintiff Taneya Cook and Defendant United

 3 States of America, pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, and subject to Court

 4 approval, that the disclosure of Plaintiff’s medical records and the information therein during the course

 5 of discovery in the above-captioned action shall be subject to the following protections in order to

 6 respect Plaintiff’s privacy and minimize any potential for embarrassment or harassment.

 7          1.     Plaintiff’s medical records and the information therein shall not be used or disclosed for

 8 any purpose other than the prosecution, defense, appeal, or settlement of this action. Any use of such

 9 records or information for any other purpose, or any disclosure of such records or information to anyone
10 not authorized under this Stipulation and Order, is expressly prohibited and would constitute a material

11 breach of this Stipulation and Order.

12          2.     Plaintiff’s medical records and the information therein shall not be provided, shown,
13 made available, or communicated in any way to any person or entity with the exception of:

14                 a.      attorneys and legal-support personnel for Defendant and its employees;
15                 b.      OLE Health, Inc., Karen Chung, M.D., Physician Assistant Mara Adelman, and
16 Medical Assistant Karla Sahagun;

17                 c.      experts and consultants for Plaintiff or Defendant and their employees;
18                 d.      mediators retained for mediation in this action;
19                 e.      the Court and Court personnel, including filings on the Court’s public docket for

20 the prosecution or defense of this action, as provided in the Court’s Standing Order (ECF 3-1) § 10;

21                 f.      court reporters;

22                 g.      outside legal support services, to whom attorneys of record reasonably believe it

23 is necessary to show or will look at documents for the purpose of this litigation; and

24                 h.      witnesses during the course of a deposition who agree on the record to not

25 disclose the records or information therein.

26          3.     Notwithstanding 2.e, above, Defendant shall not file Plaintiff’s medical records from

27 Planned Parenthood, or the information contained therein, on the Court’s public docket without

28

      STIPULATION AND PROTECTIVE ORDER                   1
            Case 2:20-cv-01256-KJM-DB Document 10 Filed 12/07/20 Page 3 of 5

 1 providing Plaintiff sufficient notice in advance of the filing to allow for the seeking of an order of

 2 sealing or redaction from the Court, as provided in the Court’s Standing Order (ECF 3-1) § 10.

 3          4.      The parties shall comply with the provisions of Federal Rule of Civil Procedure 5.2 and

 4 Local Rules 140 and 141 with respect to redactions of documents and any requests to file documents

 5 under seal.

 6          5.      The protections conferred by this Stipulation and Protective Order do not apply to

 7 information that is currently in publicly filed pleadings in either this Court or the case Taneya Cook v.

 8 Karen Kin Yin Chung et al., Napa County Superior Court, Case No. 20CV000462 as of the date of this

 9 Stipulation but shall apply to future publicly filed information.
10          6.      After the final termination of this action, the confidentiality obligations imposed by this
11 Order shall remain in effect until Plaintiff agrees otherwise in writing or a Court order directs otherwise.

12

13 Dated: December 3, 2020                                /s/ Caroline E. Gegg  (authorized 12/3/2020)
                                                          CAROLINE E. GEGG, ESQ.
14
                                                          Attorney for Plaintiff
15                                                        TANEYA COOK
16

17 Dated: December 3, 2020                                MCGREGOR W. SCOTT
                                                          United States Attorney
18
                                                   By:    /s/ Joseph B. Frueh
19                                                        JOSEPH B. FRUEH
                                                          Assistant United States Attorney
20
                                                          Attorneys for Defendant
21                                                        UNITED STATES OF AMERICA
22

23

24

25

26

27

28

      STIPULATION AND PROTECTIVE ORDER                    2
            Case 2:20-cv-01256-KJM-DB Document 10 Filed 12/07/20 Page 4 of 5

 1                                                 ORDER

 2          Pursuant to the parties’ stipulation, IT IS SO ORDERED.
 3          IT IS FURTHER ORDERED THAT:
 4          1. Requests to seal documents shall be made by motion before the same judge who will decide
 5 the matter related to that request to seal.

 6          2. The designation of documents (including transcripts of testimony) as confidential pursuant to
 7 this order does not automatically entitle the parties to file such a document with the court under seal.

 8 Parties are advised that any request to seal documents in this district is governed by Local Rule 141. In

 9 brief, Local Rule 141 provides that documents may only be sealed by a written order of the court after a
10 specific request to seal has been made. L.R. 141(a). However, a mere request to seal is not enough under

11 the local rules. In particular, Local Rule 141(b) requires that “[t]he ‘Request to Seal Documents’ shall set

12 forth the statutory or other authority for sealing, the requested duration, the identity, by name or category,

13 of persons to be permitted access to the document, and all relevant information.” L.R. 141(b).

14          3. A request to seal material must normally meet the high threshold of showing that “compelling
15 reasons” support secrecy; however, where the material is, at most, “tangentially related” to the merits of

16 a case, the request to seal may be granted on a showing of “good cause.” Ctr. for Auto Safety v. Chrysler

17 Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016); Kamakana v. City and County of Honolulu, 447

18 F.3d 1172, 1178-80 (9th Cir. 2006).

19          4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of certain
20 documents, at any court hearing or trial – such determinations will only be made by the court at the hearing

21 or trial, or upon an appropriate motion.

22          5. With respect to motions regarding any disputes concerning this protective order which the
23 parties cannot informally resolve, the parties shall follow the procedures outlined in Local Rule 251.

24 Absent a showing of good cause, the court will not hear discovery disputes on an ex parte basis or on

25 shortened time.

26          6. The parties may not modify the terms of this Protective Order without the court’s approval. If
27 the parties agree to a potential modification, they shall submit a stipulation and proposed order for the

28 court’s consideration.

      STIPULATION AND PROTECTIVE ORDER                    3
            Case 2:20-cv-01256-KJM-DB Document 10 Filed 12/07/20 Page 5 of 5

 1          7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement of the

 2 terms of this Protective Order after the action is terminated.

 3          8. Any provision in the parties’ stipulation that is in conflict with anything in this order is hereby

 4 DISAPPROVED.

 5 DATED: December 4, 2020                         /s/ DEBORAH BARNES
                                                   UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND PROTECTIVE ORDER                    4
